Citation Nr: 0217243	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  96-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
December 1952.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision that denied service 
connection for the cause of the veteran's death.  In a 
January 1999 decision, the Board denied the appeal.

The appellant then appealed the January 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
She also appointed Morgan S. Adams, attorney, to represent 
her before the Court.  In a January 2001 order, the Court 
vacated the January 1999 Board decision and remanded the 
case for readjudication of the issue of entitlement to 
service connection for the cause of the veteran's death.  
The case was thereafter returned to the Board.

In a March 2001 letter, the Board asked the appellant's 
attorney whether he would represent the appellant before VA.  
In an April 2001 letter, the attorney notified the Board 
that he was no longer representing the appellant.  In a May 
2001 letter, the Board asked the appellant and the American 
Legion, her recognized service organization representative, 
if they had additional argument and/or evidence to submit 
with regard to the claim for service connection for the 
cause of the veteran's death.  The representative submitted 
a written argument dated in August 2001, and the Board 
remanded the case to the RO in September 2001 for additional 
action.




FINDINGS OF FACT

1.  The veteran's death in May 1995 was from cardiac arrest 
due to Parkinson's disease.

2.  At the time of his death, service connection was in 
effect for fracture of the right fibula and distal end of 
the right tibia.

3.  Parkinson's disease was not present in service or for 
many years later, and is not related to a disease or injury 
in service or to the service-connected disability.

4.  The veteran's service-connected disability did not have 
a material influence in producing his death.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
active service; nor may this disease be presumed to have 
been incurred in active service; nor is this disease 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).

2.  The veteran's death due to Parkinson's disease was not 
caused by a disability incurred in or aggravated by active 
service; nor did the veteran have a service-connected 
disability that contributed substantially or materially to 
his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002)) redefined VA's duty to assist a claimant in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the appellant's claim for service connection for 
the cause of the veteran's death, and that the requirements 
of the VCAA have in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  There is no identified evidence that has not 
been accounted for and the appellant's representative has 
been given the opportunity to submit written argument.  In 
an October 2001 letter, the RO notified the appellant of the 
evidence needed to substantiate her claim.  This letter gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  In letters dated in 
October 2001 and October 2002, the appellant notified the RO 
that she had no additional evidence to submit.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence 
needed to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to her in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her 
claim.  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from December 1950 to 
December 1952.  The appellant is the veteran's widow.

A death certificate shows that the veteran's death in May 
1995 was caused by cardiac arrest due to Parkinson's 
disease.  No significant conditions were listed as 
contributing to his death.

At the time of the veteran's death, service connection was 
in effect for fracture of the right fibula and distal end of 
the right tibia.  This condition was assigned a zero percent 
rating.

Service medical records are negative for Parkinson's 
disease.

VA medical records show that the veteran was treated and 
evaluated for various conditions from the 1960's to 1990's.  
The more salient medical reports related to the claim being 
considered in this decision are discussed below.

A VA report reveals that the veteran was hospitalized from 
August to September 1966.  The admission diagnosis was 
paralysis agitans.  He reported that he first noticed the 
shaking in his right upper and lower extremities in 1957 and 
that he had increasing severity in 1963.  He reported that 
his left upper and lower extremities started to tremble and 
shake in 1966.  The diagnosis was paralysis agitans.

A VA summary shows that the veteran was hospitalized in 
December 1966.  He gave a history of Parkinsonism since 
1953.  The diagnosis was Parkinsonism.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where paralysis agitans (Parkinsonism or Parkinson's 
disease) becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it 
shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The evidence reveals that the veteran died in May 1995 due 
to Parkinson's disease.  The service medical records are 
negative for this disease, and the post-service medical 
records do not demonstrate the presence of Parkinsonism 
until around 1966.  While the veteran gave a history of this 
condition from 1953, the evidence of record reveals no 
objective medical findings of Parkinsonism until 1966.  Nor 
is there any competent evidence linking the veteran's 
Parkinsonism, first found long after service, to an incident 
of service or to his service-connected fracture of the right 
fibula and distal end of the right tibia.  Nor does the 
evidence indicate that the veteran's fracture of the right 
fibula and distal end of the right tibia was a material 
factor in the production of his death.

After consideration of all the evidence, the Board finds 
that the evidence reveals the veteran's death was due to 
Parkinson's disease, that the disease was not present in 
service or for many years later, and that the disease was 
not related to a service-connected disability.  The Board 
also finds that the evidence does not show that the 
veteran's service connected fracture of the right fibula and 
distal end of the right tibia contributed substantially or 
materially to his death.  The preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
appellant's claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

